The judgment of this court reversing the judgment of the trial court sustaining the general demurrer to the petition (59 Ga. App. 708,  2 S.E.2d 197), was reversed by the Supreme Court on certiorari (189 Ga. 490, 6 S.E.2d 570). The judgment of the Supreme Court is now made the judgment of this court, and the judgment of this court heretofore rendered is hereby vacated. Under the decision and judgment of the Supreme Court, the trial court did not err in sustaining the general demurrer and dismissing the petition.
Judgment affirmed. sutton and Felton, JJ.,concur.
                       DECIDED FEBRUARY 15, 1940.